Citation Nr: 1222246	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.  

2. Entitlement to service connection for a cracked left rib.

3. Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty to include the period from November 1969 to April 1972.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2010, a statement of the case was issued in July 2010, and a substantive appeal was timely received in August 2010.  

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In statements and testimony the Veteran contended that during service, in January 1972, he injured his left knee and fractured a rib on the left side when he slipped off a step on a plane and fell on his left side.  He noted that he did not seek treatment for the injuries during service.  He testified that since service he has had problems with his left knee and pain around his ribs on the left side.  In February 2011 a statement was received from the Veteran's fellow service buddy who witnessed the accident.  Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between the current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Under these circumstances a VA examination is necessary to determine the nature and etiology of the Veteran's left knee disability and claimed cracked left rib.  

As for an initial compensable rating for bilateral hearing loss, the Veteran testified that during his VA audio examination in December 2009, there was some controversy regarding his speech discrimination scores, which were not properly applied.  He also indicated that his service-connected bilateral hearing loss may have increased in severity since the December 2009 VA examination.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to determine the current severity of the Veteran's service-connected bilateral hearing loss.  

Lastly, the record shows that there may be outstanding VA and private medical records as the Veteran testified that he was given a knee brace by VA in Odessa, Texas last year, had x-rays done in a hospital in Odessa, Texas, and a MRI of his knee and x-ray of his ribs were ordered by Dr. M..  Under the duty to assist an attempt needs to be made to associate any outstanding pertinent medical records with the claims folder.  


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers who have treated him for the disabilities he is claiming and to submit or provide written authorization for VA to obtain outstanding private medical records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards the Veteran should be scheduled for a VA examination at the VA medical facility in Big Spring, Texas if possible or if not at a different VA medical facility, with an appropriate examiner to determine the nature and etiology of any left knee disability and disability associated with a left rib injury.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

a.) Does the Veteran have a current left knee disability and disability resulting from a left rib injury, to include a cracked left rib?  If so, please specify the diagnosis or diagnoses.

b.) If the examiner finds that the Veteran has a left knee disability and a disability resulting from a left rib injury to include a cracked rib, is it at least as likely as not (50 percent probability or more) that such disorder had its onset during service, or was it caused by (or related to) any incident noted in service, to include the Veteran's report that during service he fell off a step on a plane and landed on his left side?  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. The Veteran should be scheduled for a VA audiometric examination at the VA medical facility in Big Spring, Texas if possible or if not at a different VA medical facility, to ascertain the severity and manifestations of his bilateral hearing loss.  If feasible, the examination should be conducted by an examiner other than the one who did the December 2009 VA examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4. If any of the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


